Garoutte, J.
This is an appeal by the executor, James F. Mooney, from an order settling his annual account. When the executor filed his account, a legatee under the will objected thereto, upon the ground that he had a large sum of money and also other personal property in his possession which was the property of the estate, and for which he had not accounted. In answer to these objections, the executor set out that he was the duly appointed, qualified, and acting guardian of Ella V. Haas, a minor; that said property was her property, and he held it as such guardian, and had returned it to the court in his inventory and appraisement of her estate; and he thereupon objected to the court hearing and determining these matters, upon the ground that, as a court of probate, it had no jurisdiction thereof. The court proceeded to a trial of the issues raised by the *234pleadings, made findings of fact to the effect that this property was the property of the estate, and by the decree charged the same to the executor in his account.
In the present status of this case, the executor occupies a position which is not at all pleasant to him, viewed from a pecuniary stand-point, for he is now charged with this property in the estate of his ward, and also in the estate of the deceased, Haas, and for that reason he has such an interest in the final determination of the cause as to justify his appearance in this court. But his two positions of trust are in direct antagonism upon the question of property rights involved in this proceeding, and if it were not for the prospective personal liability against him in one or the other of these estates, he should not be heard here at all, for in representing both trusts he would most likely misrepresent one.
The minor, Ella V. Haas, was not a party to this proceeding in the trial court, and is not a party to this appeal, although the decree of that court, which is before us, holds this property to be the property of the estate. The necessary effect of this decree is to declare that she has no title therein, for the question of her title was the only issue involved. The executor was not in a position to represent the ward at the trial of that issue, for the reasons already stated; and the affirmance by this court of the judgment of the trial court would in no degree quiet the title to this property as between the respective claimants.
The issues raised by the objections of the legatee to the account, and the answer of the executor to such objection, directly involved the question as to where the legal title to this personal property rested, and that was an issue the probate court had no power to hear and determine. There are many matters relating to the estates of deceased persons of which the probate court has no jurisdiction, and the determination of the question of title to property is essentially one of them. When it became apparent from the pleadings that matters of *235title to property were at issue, such matters should have been left to other courts for determination, care being exercised that all parties interested should be fairly and fully represented at the trial.
Order reversed, except that part thereof disallowing claim of Ella V. Haas; as to that part, affirmed.
Paterson, J., and Harrison, J., concurred.
Hearing in Bank denied.